Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed October 14, 2021.

3.	Claims 1, 6-10, 13, 18-22, and 25 have been examined and are pending with this action.


	Response to Arguments
4.	Applicant's arguments filed October 14, 2021 have been fully considered but are not persuasive.
	The applicant asserts that the term “percentage” in the last element of “adjusting the candidate flow threshold according to a percentage indicating…” is an objective measurement and not a subjective information.  The examiner disagrees.  In this instance, the percentage indicates a ratio (i.e., a number or a value or a variable).  A number or value, regardless of how it is derived or calculated is subjective because the applicant have failed to particularly point out or distinctly claim anything more than simply adjusting the threshold with that number.  Such functionality is explicitly taught by Muthiah (see rejections below).  Furthermore, Matthews seems to suggest such functionality as well (see Matthews, [0018]: “These thresholds, or any other specified elephant flow thresholds, can be configurable parameters that a network device can apply to determine whether a flow is an elephant flow”, emphasis added).
How one derives at that number does not limit the adjusting of the threshold because the claim fails to recite any additional functionality other than adjusting the threshold.
The applicant are reminded to amend the claim language to recite novel functional limitations, rather than descriptive limitations.  The adjusting step will not be the reasons for allowability and arguments to what the percentage indicates does not further advance prosecution.
The applicant asserts that Cesa Klein discloses adjusting a threshold based on elapsed time and not current time.  The examiner disagrees.  Additional citations have been provided (see rejections below).
For the reasons above, and the rejections set forth below, claims 1, 6-10, 13, 18-22, and 25 have been rejected and remain pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6, 7, 13, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2014/0233421) in view of Muthiah et al. (US 2011/0149737).
INDEPENDENT:
As per claim 1, Matthews teaches a computer-implemented method for reducing network congestion, comprising: 
detecting a plurality of data flows in a network (see Matthews, [0002]: “This disclosure also relates to identification and management of large application-specific network traffic flows”); and
selecting, by a first network node using a candidate flow detection threshold, a plurality of candidate flows from among the plurality of data flows based on one or more respective characteristics of each of the plurality of data flows (see Matthews, [0018]: “An elephant flow may refer to a flow of network packets that meets one or more predetermined flow characteristics… Many other characteristics may be established for determining that a network flow is an elephant flow. For instance, an elephant flow may refer to a flow that exceeds a rate threshold, a volume threshold, and/or a duration threshold either in absolute terms or as compared to other flows communicated through a network or that travel through a network device. These thresholds, or any other specified elephant flow thresholds, can be configurable parameters that a network device can apply to determine whether a flow is an elephant flow”).
Although Matthews explicitly teaches candidate flow detection threshold (see above) and candidate flows out of a total number of data flows in the plurality of data flows (see Matthews, [0039]: “when the identification parameters 212 particularly specify a finer-grained filtering criteria, such as the source IP address and source port associated with the particular application, the filtered network data 310 may exclude all packets in the network flows that do not meet the fine-grained criteria, even if those packets or flows belong to the particular application of interest”), Matthews does not explicitly teach adjusting the threshold according to a percentage indicating a total number of data flows that have been selected to be in the plurality of candidate flows out of a total number of data flows in the plurality of data flows.
Muthiah teaches adjusting a threshold according to a percentage (see Muthiah, [0274]: “the appliance may adjust to the bandwidth threshold 820 within a certain percentage”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Matthews in view of Muthiah by implementing adjusting a threshold according to a percentage. One would be motivated to do so because Matthews teaches of adjusting parameters (see Matthews, [0018]: “These thresholds, or any other specified elephant flow thresholds, can be configurable parameters that a network device can apply to determine whether a flow is an elephant flow”; and [0103]: “The management commands 924 may, as just a few examples: cause a change in the way that elephant flow packets are processed in any network device… adjust any of the identification parameters 212 or management parameters 712, trigger identification of an elephant flow, adjust configuration of a network resource such as an elephant flow queue 810, adjust elephant flow path management functionality or cause any other adaptation”).
Matthews and Muthiah do not explicitly teach that the percentage indicates a total number of data flows that have been selected to be in the plurality of candidate flows out of a total number of data flows in the plurality of data flows.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The adjusting of the threshold will be performed regardless of the data (value of the percentage).  Thus this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to adjust the threshold to any subjective value because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 13, Matthews teaches a transport manager system, comprising: 
one or more processors, a network interface, a queue, and a storage communicatively coupled with each other, the storage storing computer executable instructions that, when executed by the one or more processors, cause the transport manager system to: 
detect a plurality of data flows in a network (see Matthews, [0002]: “This disclosure also relates to identification and management of large application-specific network traffic flows”); and 
select, by a first network node using a candidate flow detection threshold, a plurality of candidate flows from among the plurality of data flows based on one or more respective characteristics of each of the plurality of data flows (see Matthews, [0018]: “An elephant flow may refer to a flow of network packets that meets one or more predetermined flow characteristics… Many other characteristics may be established for determining that a network flow is an elephant flow. For instance, an elephant flow may refer to a flow that exceeds a rate threshold, a volume threshold, and/or a duration threshold either in absolute terms or as compared to other flows communicated through a network or that travel through a network device. These thresholds, or any other specified elephant flow thresholds, can be configurable parameters that a network device can apply to determine whether a flow is an elephant flow”).
Although Matthews explicitly teaches candidate flow detection threshold (see above) and candidate flows out of a total number of data flows in the plurality of data flows (see Matthews, [0039]: “when the identification parameters 212 particularly specify a finer-grained filtering criteria, such as the source IP address and source port associated with the particular application, the filtered network data 310 may exclude all packets in the network flows that do not meet the fine-grained criteria, even if those packets or flows belong to the particular application of interest”), Matthews does not explicitly teach adjusting the threshold according to a percentage indicating a total number of data flows that have been selected to be in the plurality of candidate flows out of a total number of data flows in the plurality of data flows.
Muthiah teaches adjusting a threshold according to a percentage (see Muthiah, [0274]: “the appliance may adjust to the bandwidth threshold 820 within a certain percentage”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Matthews in view of Muthiah by implementing adjusting a threshold according to a percentage. One would be motivated to do so because Matthews teaches of adjusting parameters (see Matthews, [0018]: “These thresholds, or any other specified elephant flow thresholds, can be configurable parameters that a network device can apply to determine whether a flow is an elephant flow”; and [0103]: “The management commands 924 may, as just a few examples: cause a change in the way that elephant flow packets are processed in any network device… adjust any of the identification parameters 212 or management parameters 712, trigger identification of an elephant flow, adjust configuration of a network resource such as an elephant flow queue 810, adjust elephant flow path management functionality or cause any other adaptation”).
Matthews and Muthiah do not explicitly teach that the percentage indicates a total number of data flows that have been selected to be in the plurality of candidate flows out of a total number of data flows in the plurality of data flows.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The adjusting of the threshold will be performed regardless of the data (value of the percentage).  Thus this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to adjust the threshold to any subjective value because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

DEPENDENT:
As per claims 6 and 18, which respectively depend on claims 1 and 13, Matthews teaches further comprising: determining a percentage of the plurality of data flows that have been selected to be in the plurality of candidate flows (see Matthews, [0081]: “The management parameters 712 may specify a particular bandwidth to allocate to an elephant flow, or a bandwidth percentage relative to the total bandwidth capability of a link, a network device, or other resource capability in the network device”); comparing the determined percentage against a predetermined target percentage (see Matthews, [0018]: “an elephant flow may refer to a flow that exceeds a rate threshold, a volume threshold, and/or a duration threshold either in absolute terms or as compared to other flows communicated through a network or that travel through a network device… An elephant flow may also refer to a flow that consumes a bandwidth amount or link capacity that exceeds a predetermined threshold, e.g., a flow that consumes more than 20% of the bandwidth capacity of a link in a network device”); in response to the determined percentage being less than the predetermined target percentage, adjusting the candidate flow detection threshold so as to increase the number of the plurality of data flows determined to be candidate flows (see Matthews, [0080]: “the elephant flow management logic 702 may assign multiple elephant flows to the elephant flow queue 810. By configuring one or more dedicated elephant flow queues such as elephant flow queue 810, the elephant flow management logic 702 can control flow characteristics of an elephant flow by controlling queue characteristics of the dedicated elephant flow queues. Thus, the elephant flow management logic 702 supports fine-grained control over an elephant flow, allowing a user (e.g., network operator) greater control over elephant flows communicated across a network”; [0103]: “adjust any of the identification parameters 212 or management parameters 712, trigger identification of an elephant flow, adjust configuration of a network resource such as an elephant flow queue 810, adjust elephant flow path management functionality or cause any other adaptation”); and in response to the determined percentage being greater than the predetermined target percentage, adjusting the candidate flow detection threshold so as to decrease the number of the plurality of data flows determined to be candidate flows (see Matthews, [0080]: “the elephant flow management logic 702 may assign multiple elephant flows to the elephant flow queue 810. By configuring one or more dedicated elephant flow queues such as elephant flow queue 810, the elephant flow management logic 702 can control flow characteristics of an elephant flow by controlling queue characteristics of the dedicated elephant flow queues. Thus, the elephant flow management logic 702 supports fine-grained control over an elephant flow, allowing a user (e.g., network operator) greater control over elephant flows communicated across a network”; [0103]: “adjust any of the identification parameters 212 or management parameters 712, trigger identification of an elephant flow, adjust configuration of a network resource such as an elephant flow queue 810, adjust elephant flow path management functionality or cause any other adaptation”).
As per claims 7 and 19, which respectively depend on claims 1 and 13, Matthews teaches further comprising: determining a distribution of the one or more respective characteristics of the plurality of data flows or of a combination of the one or more respective characteristics of the plurality of data flows; determining a value corresponding to a predetermined percentile of the determined distribution; and adjusting the candidate flow detection threshold according to the determined value (see Matthews, [0018]: “Many other characteristics may be established for determining that a network flow is an elephant flow… These thresholds, or any other specified elephant flow thresholds, can be configurable parameters that a network device can apply to determine whether a flow is an elephant flow, for example”; and [0042]: “obtain filtered network data 310 that includes flows with a first traffic class value, thereby excluding identification of elephant flows with a second traffic class value… the elephant flow identification logic 300 may obtain filtered network data 310 that includes flows with a first traffic class value, thereby excluding identification of elephant flows with a second traffic class value”).
As per claims 8 and 20, which respectively depend on claims 25 and 13, Matthews teaches further comprising: receiving the information from the second network node, the information from the second network node including information on the plurality of data flows; and adjusting the candidate flow detection threshold using the received information (see Matthews, Fig.1, Fig.2; and [0021]: “FIG. 1 shows an example of a switch architecture 100 that may include elephant flow identification and elephant flow management functionality”).
As per claims 9 and 21, which respectively depend on claims 25 and 13, Matthews teaches further comprising: receiving the information from the second network node, the information from the second network node including network metrics from the second network node; and adjusting the candidate flow detection threshold using the received network metrics, wherein the first network node is the network node that received the plurality of the data flows (see Matthews, Fig.1, Fig.2; [0017]: “A flow (or traffic flow, packet flow, or dataflow) may refer to a stream of network data communicated between a source and a destination”; and [0021]: “FIG. 1 shows an example of a switch architecture 100 that may include elephant flow identification and elephant flow management functionality”).
As per claims 10 and 22, which respectively depend on claims 25 and 13, Matthews teaches further comprising: determining the current time of day; and adjusting the candidate flow detection threshold according to the current time of day (see Matthews, [0018]: “the flow characteristics may include that the elephant flow consumes more than a specified volume threshold of network traffic, or occupies more than a bandwidth threshold of bandwidth through a particular network device, or over a specified portion of a path through a network over a period of time”; [0091]; and [0103]).

6.	Claims 8-10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2014/0233421) in view of Cesa Klein (US Pat. No. 7,543,052).
As per claim 25, Matthews teaches a computer-implemented method for reducing network congestion, comprising: 
detecting a plurality of data flows in a network (see Matthews, [0002]: “This disclosure also relates to identification and management of large application-specific network traffic flows”); 
selecting, by a first network node using a candidate flow detection threshold, a plurality of candidate flows from among the plurality of data flows based on one or more respective characteristics of each of the plurality of data flows (see Matthews, [0018]: “An elephant flow may refer to a flow of network packets that meets one or more predetermined flow characteristics… Many other characteristics may be established for determining that a network flow is an elephant flow. For instance, an elephant flow may refer to a flow that exceeds a rate threshold, a volume threshold, and/or a duration threshold either in absolute terms or as compared to other flows communicated through a network or that travel through a network device. These thresholds, or any other specified elephant flow thresholds, can be configurable parameters that a network device can apply to determine whether a flow is an elephant flow”).
 Although Matthews explicitly teaches candidate flow detection threshold (see above), Matthews does not explicitly teach adjusting the threshold according to information received from a second node, a current time of day, or both.
Cesa Klein teaches adjusting the threshold according to information received from a second node, a current time of day, or both (see Cesa Klein, col.11, lines 1-9: “Traffic discovery module 84 can compute new discovery thresholds based one to a variety of different factors or parameters. For example, one to a combination of the following factors can be used to compute new discovery thresholds: 1) time (t)”; and col.11, lines 31-32: “automatic traffic discovery thresholds can be dynamically adjusted based on the time”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Matthews in view of Cesa Klein by implementing adjusting the threshold according to information received from a second node, a current time of day, or both. One would be motivated to do so because Matthews teaches of adjusting parameters (see Matthews, [0018]: “These thresholds, or any other specified elephant flow thresholds, can be configurable parameters that a network device can apply to determine whether a flow is an elephant flow”; and [0103]: “The management commands 924 may, as just a few examples: cause a change in the way that elephant flow packets are processed in any network device… adjust any of the identification parameters 212 or management parameters 712, trigger identification of an elephant flow, adjust configuration of a network resource such as an elephant flow queue 810, adjust elephant flow path management functionality or cause any other adaptation”).
As per claim 8, which depends on claim 25, Matthews teaches further comprising: receiving the information from the second network node, the information from the second network node including information on the plurality of data flows; and adjusting the candidate flow detection threshold using the received information (see Matthews, Fig.1, Fig.2; and [0021]: “FIG. 1 shows an example of a switch architecture 100 that may include elephant flow identification and elephant flow management functionality”).
As per claim 9, which depends on claim 25,Matthews teaches further comprising: receiving the information from the second network node, the information from the second network node including network metrics from the second network node; and adjusting the candidate flow detection threshold using the received network metrics, wherein the first network node is the network node that received the plurality of the data flows (see Matthews, Fig.1, Fig.2; [0017]: “A flow (or traffic flow, packet flow, or dataflow) may refer to a stream of network data communicated between a source and a destination”; and [0021]: “FIG. 1 shows an example of a switch architecture 100 that may include elephant flow identification and elephant flow management functionality”).
As per claim 10, which depends on claim 25,Matthews teaches further comprising: determining the current time of day; and adjusting the candidate flow detection threshold according to the current time of day (see Matthews, [0018]: “the flow characteristics may include that the elephant flow consumes more than a specified volume threshold of network traffic, or occupies more than a bandwidth threshold of bandwidth through a particular network device, or over a specified portion of a path through a network over a period of time”; [0091]; and [0103]).


Conclusion
7.	For the reasons above, claims 1, 6-10, 13, 18-22, and 25 have been rejected and remain pending.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
October 26, 2021